United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Ulman et al.			:
Application No. 15/482,827			:		Decision on Petition
Filing Date: April 10, 2017			:				
Attorney Docket No. DOMEN-001		:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed October 21, 2021, to revive the above-identified application.

The petition is granted.

A petition under 37 C.F.R. § 1.137(a) was filed on May 18, 2021.  The Office issued a decision dismissing the petition on October 14, 2021.  The decision indicates the petition cannot be granted because it fails to include a reply to an earlier Office action.  The renewed petition and  a reply to the Office action were filed on October 21, 2021.

The requirements set forth in 37 C.F.R. § 1.137(a) have been satisfied, and the application is hereby revived.

Technology Center Art Unit 3766 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions